Per Curiam : This is an appeal from the judgment of the county court of Lake county, entered at the June term, 1906, against the lands of appellants for the delinquent second installment of a special assessment for improving North avenue and other streets in the village of Lake Bluff. In Wiemers v. People ex rel. 225 Ill. 82, we considered and passed upon every question raised in this case. The records in the two cases are identical except as to the. streets for the improvement of which the respective assessments were made, both improvements being in the village of Lake Bluff. The provisions of the ordinances as to the improvements are exactly alike, and the record shows the improvements to be the same in every respect. The objections were made in both cases at the same term of the county court on the same application for judgment, and the judgment of the county court overruling objections in both cases was entered at the same time and in one order. Not only are the points raised in this case thé same as those raised in the former case, but the briefs filed by all counsel in both cases are identical, hence the decision in the former case is conclusive. The judgment of the county court will accordingly be affirmed. T T , , Judgment affirmed.